Citation Nr: 1205548	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975, and died in May 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant testified at a December 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In December 2007, the appellant also filed a claim for accrued benefits, specifically the additional benefits to which the Veteran was entitled after having added the appellant as his spouse.  This claim was granted in a July 2009 decision awarding the benefit sought; accordingly, the issue is no longer on appeal.

At and subsequent to her December 2011 Board hearing, the appellant submitted military facility treatment records and an undated medical opinion from the Veteran's private physician pertaining to the issue on appeal, along with a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2007; the amended death certificate listed the cause of death as adult failure to thrive, due to or as a consequence of untreatable urinary tract infection, due to or as a consequence of dementia. 

2.  At the time of the Veteran's May 2007 death, service connection was in effect for hearing loss, rated as 100 percent disabling from July 2005; residuals of postoperative right thyroid lobectomy, rated as 30 percent disabling from July 2003; tinnitus, rated as 10 percent disabling from June 2003; and left urethral calculus, noncompensably rated from August 1975.  

3. The evidence of record relates the Veteran's death to his service-connected left urethral calculus.

4.  The Veteran was not rated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died more than 5 years after his separation from service, and the record does not reflect that he was not a prisoner of war. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.312 (2011).

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  February 2008 and July 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  .  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103A (a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The July 2009 letter informed the appellant of the evidence needed to substantiate her claim of entitlement to DIC, included a list of disabilities for which service connection was in effect during the Veteran's lifetime, and notified the appellant of the evidence that she should submit and that which VA would obtain on her behalf. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No VA examination was conducted with respect to the appellant's claims.  However, the Board finds that one was not necessary as the evidence of record establishes entitlement to service connection for the cause of the Veteran's death, and obtaining a VA medical opinion would not have any bearing on the appellant's entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The Veteran's death certificate reflects that he died in May 2007, at age 78.  The amended death certificate listed the cause of death as adult failure to thrive, due to or as a consequence of untreatable urinary tract infection, due to or as a consequence of dementia.  An autopsy was not performed. 

At the time of the Veteran's May 2007 death, service connection was in effect for hearing loss, rated as 100 percent disabling from July 2005; residuals of postoperative right thyroid lobectomy, rated as 30 percent disabling from July 2003; tinnitus, rated as 10 percent disabling from June 2003; and left urethral calculus, noncompensably rated from August 1975.  Thus, the appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between one of the three causes listed on the death certificate, and one of the Veteran's four service-connected disabilities.   

The evidence shows such a nexus.  VA treatment records as well as treatment records from throughout 2006 from Martin Army Community Hospital showed that urinary tract infections had been a chronic and frequent condition the Veteran experienced, and that VA personnel found was secondary to urinary retention.  VA outpatient treatment records dated from January 2007 to May 2007 reflect that on admission to a VA facility, testing of the Veteran's urine found a urinary tract infection with methicillin-resistant staphylococcus aureus (MRSA), an antibiotic-resistant strain of bacteria; he was started on Cipro.  However, the records do not indicate that the urinary tract infection was resolved prior to the Veteran's death.  

Further, the Veteran's private physician opined in an undated letter, received by VA in January 2012,  that it was more likely than not that the Veteran's service-connected left urethral calculus led to urethral stenosis, which resulted in recurrent and chronic urinary tract infections.  Because the Veteran died from an untreatable urinary tract infection, the physician concluded, the Veteran's death was a proximate result of his service-connected left urethral calculus.  As this opinion is supported by the medical evidence of record showing the chronicity of the Veteran's urinary tract infections, and is not contradicted by the remainder of the medical evidence of record to include any opinions as to causation, it is probative to support the appellant's contentions.

Thus, the evidence of record relates the Veteran's cause of death, untreatable urinary tract infection, to his service-connected left urethral calculus on a proximate basis.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted. 

DIC Benefits Under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318  if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the veteran was receiving or entitled to receive compensation for service connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22. 

At the time of the Veteran's death, service connection was in effect for hearing loss, rated as 100 percent disabling from July 2005; residuals of postoperative right thyroid lobectomy, rated as 30 percent disabling from July 2003; tinnitus, rated as 10 percent disabling from June 2003; and left urethral calculus, noncompensably rated from August 1975.  Thus, the criteria for DIC benefits under 38 U.S.C.A. § 1318  are not met, as the 100 percent disability rating for hearing loss had only been in for 21 months, the combined 100 percent rating had been in effect for the same period of time, and the record does not reflect that the Veteran was a prisoner of war.  For this reason, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


